Case 2:15-cv-02451-CJB-JVM Document 252 Filed 03/31/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF LOUISIANA

SECURITIES AND EXCHANGE x
COMMISSION * CIVIL ACTION 2015-2451
*
versus * CJB-JVM
*

RONALD L. BLACKBURN, ET ALS. *

2S OBS Is Se 2s 28 2S Ss 24s SS 2k Sie oe ag 2s 2 Se oie ag 2fe ie Sie oie ft ofc ke oe aie oft 2 ake ok ok okt ok ok ok ok ok ok

OBJECTION BY DEFENDANTS BLACKBURN AND MULSHINE

Defendants Ronald L. Blackburn and Michael A. Mulshine respectfully object
to the recent rulings by the Court based on the entry of summary judgment as to
liability and based on the issue of damages, penalties and disgorgement.

Defendants Blackburn and Mulshine suggest — as they have suggested in
the past — that summary judgment is particularly inappropriate when there are
issues regarding scienter that only a jury can decide. Defendants Blackburn and
Mulshine also adopt oppositions filed by other defendants and reiterate the fact that
the United States Supreme Court has just taken up the issue of disgorgement in Liu
v. Securities and Exchange Commission.

Without burdening the record any further, Defendants Blackburn and Mulshine
point out that as to disgorgement, there is absolutely no evidence that any defendant
actually “...sold into the spike...” in connection with the Belize announcements which
were minimal, short-lived and resulted in no “...ill-gotten gains...” by any defendant.

The SEC arguments on the theoretical gains were nothing more than conjecture
and theory without foundation, all of which should be presented to a jury as requested
by all defendants. The key pleadings that establish substantial doubt as to the
veracity of the SEC case include: Doc.182, Motion for Summary Judgment by SEC;
Case 2:15-cv-02451-CJB-JVM Document 252 Filed 03/31/20 Page 2 of 2

Doc.194, Blackburn defendants’ Response to SEC Doc. 182; Doc.7,Blackburn
defendants’ Motion for Summary Judgment, re-filed to include uncontested facts;
Doc. 201, Blackburn defendants’ in limine motion to exclude testimony; Doc. 202,
Blackburn defendants’ in limine motion to exclude testimony and Doc. 203, SEC
Response to Docs. 201 and 202.

The Blackburn defendants again request oral argument.

Respectfully submitted,

/s/_ Henry L. Klein (T.A.)
§44 Baronne Street

New Orleans, Louisiana 70113
(504) 586-9971
henryklein44@gmail.com
